841 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred ADAMS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-1214.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Judge.*
PER CURIAM.


1
The plaintiff-appellant, who was denied social security benefits because an administrative law judge found he did not have a "severe" impairment, urges us to hold that the ALJ's decision was not supported by substantial evidence and that the district court erred in holding otherwise.  The plaintiff claims that pain related to cardiac difficulties prevents him from working, and there is a suggestion that plaintiff may have psychosomatic problems.


2
There is little objective evidence to substantiate plaintiff's complaints of pain, and no evidence of psychiatric treatment was presented.  Upon consideration of the entire record, we AFFIRM the judgment of the district court for the reasons stated in Judge Wendell A. Miles' opinion of May 30, 1986.



*
 The Honorable Howard T. Markey, Chief Judge, United States Court of Appeals for the Federal Circuit, sitting by designation